SHERWOOD, J.
This case has been here before (142 Mo. 38) and is an action brought by plaintiff to recover from *86defendants a sum of money for services rendered by him as guardian ad litem in a certain cause in the circuit court of St. Louis in which the will of their grandfather, Patrick Yore, was contested, his children being plaintiffs and the present defendants, his grandchildren, all of whom were then minors, being defendants. Soon after his appointment the guardian ad litem filed answer and conducted the defense so successfully, that there was a verdict and judgment establishing the will, whereby real estate to the value of nearly $400,000 was saved to the minors, defendants in that suit.
The judgment of allowance made in the circuit court in favor of the guardian ad litem for the sum of $2,000 was reversed, when the cause was taken to the St. Louis Court of Appeals on the appeal of the minors (Walton v. Yore, 58 Mo. App. 562), so far as concerned making that judgment a lien on the real estate of the minors, but otherwise affirmed.
Thereupon, suit was brought on said judgment against said minors. The case was tried by the court, and which denied a declaration of law offered by defendants, to the effect that the court had no jurisdiction over the persons of defendants to render the judgment of allowance, and that such judgment so rendered infringed the provisions of section 30 of article 2 of the Constitution of this State. The court then found the issue for plaintiff for the amount sued for with interest, and upon this defendants appealed to this court, which reversed the judgment on the ground that defendants had not been notified, and therefore, the circuit court had no jurisdiction to render the judgment of allowance in the first instance, nor, of consequence, a judgment on that void judgment.
But it was also held by this court that the power to appoint a guardian ad litem necessarily carried with it the power to compensate him for his services, and that such *87services were necessary in order to give proper protection to the minors.
Acting upon these views of this court, plaintiff brought suit in the circuit court; the minors were summoned in the action, and plaintiff obtained a verdict for the sum of $2,000, on which judgment was entered.
Plaintiff having by this course obviated the objection which prevailed against him on a former occasion, it only remains to say we affirm the judgment.
All concur.